Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on October 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly, claims 24-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 4, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Recitations such as “satisfy” in line 21 of claim 1 render the claims indefinite because they are relative terms whose meaning cannot be readily ascertained by one with ordinary skill in the art and are not defined by the specification.  Also see “platform-to-lower-edge safety requirement, a spacing-between-cross-arms safety requirement, and an overall height safety requirement” on lines 21-32 of claim 1.  It is unclear what comprises each of the requirements.  Recitations such as “securely” in line 7 of claims 9 and 21 render the claims indefinite because they are relative terms whose meaning cannot be readily ascertained by one with ordinary skill in the art and are not defined by the specification.  Recitations such as “in the closed position” on line 4 of claim 22 are grammatically awkward and confusing since the spring biases the gate frame toward the closed position.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honeycutt et al. (US 2013/0219790).  Honeycutt et al. discloses a hinged safety gate 111 for controlling access to an elevated work surface, the hinged safety gate comprising: 
a gate frame 400 configured to control access through an elevated work surface access area, the elevated work surface access area being defined by an elevated work 
the first stationary vertical surface and the second stationary vertical surface being positioned an access width apart from one another, 
the gate frame having a distal upright member 412, an upper cross-arm (labeled below), and a lower cross-arm (labeled below), 
the upper cross-arm having an upper cross-arm height, and the lower cross-arm having a lower cross-arm height, and 
a vertical spacing extending between an upper edge of the lower cross-arm and a lower edge of the upper cross-arm; and 
a retainer assembly 410 configured to be attached to a proximal end of the gate frame 400 and configured to hingedly couple the gate frame to the first stationary vertical surface to permit the gate frame to swing between an open position and a closed position in which the distal upright member 412 is positioned proximate to the second stationary vertical surface; 
wherein the upper cross-arm height, the lower cross-arm height, and the vertical spacing enable the gate frame to satisfy a platform-to-lower-edge safety requirement, a spacing-between-cross-arms safety requirement, and an overall height safety requirement (claim 1);
wherein the upper cross-arm includes an upper cross-arm main portion 404 and an upper cross-arm extension (labeled below), and the lower cross-arm includes a lower cross-arm main portion 406 and a lower cross-arm extension (labeled below), and 
wherein: the upper cross-arm main portion comprises an upper main tube 404, the upper cross-arm extension comprises an upper extension tube, the lower cross-arm main portion comprises a lower main tube 406, the lower cross-arm extension comprises a lower extension tube, the upper extension tube is telescopingly slideable within the upper main tube, and the lower extension tube is telescopingly slideable within the lower main tube (claim 8);
	wherein the first stationary vertical surface comprises a first stanchion of a first guard-rail and the second stationary vertical surface comprises a second stanchion of a second guard rail (claim 10);
	wherein the upper cross-arm and the lower cross-arm are the only two cross-arms of the gate frame (claim 11);
	wherein the gate frame further has a proximal upright member 408, and the retainer assembly 410 is configured to be attached to the proximal upright member of the gate frame (claim 12);
	wherein the proximal upright member 408 and the distal upright member 412 are the only two upright members of the gate frame (claim 13);
	wherein the upper cross-arm and the lower cross-arm are each made of metal as set forth on line 2 of paragraph 36 (claim 14).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt et al. as applied to claims 1, 6, 8 and 10-14 above.  Honeycutt et al. is silent concerning the particular dimensions of the components of the gate.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the gate with a platform-to-lower-edge safety requirement not to exceed 500 mm when the gate frame is in the closed position, to provide the gate with a spacing between cross-arms safety requirement not to exceed 500 mm, and provide the gate with an overall height safety requirement of at least 1100 mm (claim 2);
provide the gate with a sum of the upper cross-arm height and the lower cross-arm height of at least 100 mm (claim 3);
provide the gate with each of the upper cross-arm height and the lower cross-arm height of at least 50 mm (claim 4).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt et al. as applied to claims 1, 6, 8 and 10-14 above, and further in view of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Honeycutt et al. with an adjustment system, as taught by Peterson, to enable a user to adjust the horizontal position of the gate frame relative to the retainer assembly.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt et al. as applied to claims 1, 6, 8 and 10-14 above.  Honeycutt et al. is silent concerning the particular dimensions of the components of the gate.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the hinged safety gate with a width of at least 660 mm when the gate frame is in the extended position and of between 380 mm and 660 mm when the gate frame is in the unextended position to enable the gate to fit within various sized openings.
Claims 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt et al. (US 2013/0219790) in view of Peterson (US 2008/0244983).  Honeycutt et al. discloses a hinged safety gate comprising: 
a gate frame 400 configured to control access through an elevated work surface access area, the gate frame having a frame adjustment region (labeled below), a distal upright member 412, an upper cross-arm (labeled below), and a lower cross-arm (labeled below), the upper cross-arm including an upper cross-arm main portion 404 and an upper cross-arm extension (labeled below), the lower cross-arm including a lower cross-arm main portion 406 and a lower cross-arm extension (labeled below); and 
a retainer assembly 410 configured to be attached to a proximal end of the gate frame 400 and configured to hingedly couple the gate frame to a first stationary vertical surface to permit the gate frame to swing between an open position and a closed position in which the distal upright member 412 is positioned proximate to a second stationary vertical surface, the second stationary vertical surface opposing the first stationary vertical surface; and
wherein the gate frame 400 is movable between an extended position and an unextended position, with the upper cross-arm extension being movable relative to the upper cross-arm main portion 404 and the lower cross-arm extension being movable relative to the lower cross-arm main portion 406 (claim 15);
wherein the gate frame further has a proximal upright member 408, and the retainer assembly 410 is configured to be attached to the proximal upright member of the gate frame (claim 17);

Honeycutt et al. is silent concerning the retainer assembly having a retainer plate with a retainer adjustment region.
However, Peterson discloses a gate frame including a retainer assembly having a retainer plate 21 with a retainer adjustment region (not numbered, but comprising the region including the apertures 23) and a frame adjustment region 10, wherein the frame adjustment region and the retainer adjustment region facilitate adjustment of a horizontal position of the gate frame relative to the retainer assembly (claim 15);
wherein the frame adjustment region 10 and the retainer adjustment region further facilitate adjustment of a vertical position of the gate frame relative to the retainer assembly (claim 16);
wherein the retainer adjustment region further includes multiple sets of fitted mounting holes 23 that are horizontally offset from one another (claim 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Honeycutt et al. with an adjustment system, as taught by Peterson, to enable a user to adjust the horizontal position of the gate frame relative to the retainer assembly.

18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt et al. in view of Peterson, as applied to claims 15-17, 19 and 20 above, and further in view of LaCook (US 2009/0217591).  Honeycutt et al., as modified above, discloses that the retainer adjustment region includes a set of fitted mounting holes 23, but is silent concerning a set of elongated mounting holes.
However, LaCook discloses the use of a set of elongated mounting holes 46a, 46b, 48a, 48b for adjusting a position of a gate frame relative to a platform as set forth in paragraph 18.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the frame adjustment region of Honeycut et al., as modified above, with elongated mounting holes, as taught by LaCook, to provide for a more accurate adjustment of the gate frame relative to the platform.

	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt et al. (US 2013/0219790) in view of Peterson (US 2008/0244983) as applied to claims 15-17, 19 and 20 above.
	Honeycutt et al., as modified above, is silent concerning a spring assembly.
	However, Peterson further discloses a retainer assembly including a spring assembly 22a, 26 and a hinged bracket 18a, 18c, the spring assembly being coupled between a retainer plate (labeled below) and the hinged bracket 18a, 18c, and wherein the spring assembly 22a, 26 is configured to bias the gate frame in the closed position as set forth on lines 10-11 of paragraph 15 (claim 22); wherein the spring assembly includes an annular cylindrical bushing 22a configured to retain the shape of a spring 26 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Honeycutt et al., as modified above, with a spring assembly, as taught by Peterson, to enable the gate to automatically close after being opened.

    PNG
    media_image1.png
    1126
    1143
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    970
    1121
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 9 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior .

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634